CHARLES J. SCHUCK, Judge.
On December 31, 1942, claimant’s car was parked off the highway in Charleston, West Virginia, and state road grader 134-76, being then operated by a state road employee, collided with claimant’s car, causing damages to the extent of $38.40 to the claimant. It appears from the record, as submitted, that the drag link on the state road grader became loose or unfastened, making it impossible to properly steer the grader, and thereby causing the accident in question. No fault or negligence is imputed to the claimant.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of thirty eight dollars and forty cents ($38.40).